Matter of Theresa M. v Antoine A. (2017 NY Slip Op 06892)





Matter of Theresa M. v Antoine A.


2017 NY Slip Op 06892


Decided on October 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 3, 2017

Sweeny, J.P., Moskowitz, Kahn, Gesmer, JJ.


4556

[*1]In re Theresa M., Petitioner-Respondent,
vAntoine A., Respondent-Appellant.


Leslie S. Lowenstein, Woodmere, for appellant.
Andrew J. Baer, New York, for respondent.
Karen P. Simmons, The Children's Law Center, Brooklyn (Janet Neustaetter of counsel), attorney for the child.

Order of protection, Family Court, Bronx County (Tracey A. Bing, J.), entered on or about April 8, 2016, bringing up for review an order, same court and Justice, entered on or about April 5, 2016, which found that the respondent-father had violated an earlier order of protection by committing the family offenses of harassment in the second degree and disorderly conduct, unanimously affirmed, without costs.
The court's findings that the father committed the family offenses of harassment in the second degree (Penal Law § 240.26(1)) and disorderly conduct (Penal Law § 240.20) were supported by a fair preponderance of the evidence, including the mother's testimony that, inter alia, the father grabbed the mother in the lobby of her apartment building and cursed at her with the intent to alarm her through physical contact, and that his conduct had alarmed and annoyed the public. The father, too, admitted the truth of some of the mother's allegations regarding the incident, including that he had cursed and yelled at the mother and that the child was frightened. The fact that the father denied some of the mother's allegations simply created an issue of credibility, which was properly resolved by the court (Matter of Everett C. v Oneida P., 61 AD3d 489, 489 [1st Dept 2009]). As the court's findings had a sound and substantial basis in the record, there is no reason to disturb them on appeal (id.).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 3, 2017
CLERK